PER CURIAM.
The petition is granted and Michael Wayne Smelley is hereby afforded a belated appeal from judgment and sentence in case number 2007-CF-2753-C in the Circuit Court for Okaloosa County. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court for treatment as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
*837The trial court shall appoint counsel to represent petitioner in his appeal if he qualifies for such an appointment.
KAHN, LEWIS, and WETHERELL, JJ., concur.